DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 09/16/2021 have been entered.  Claim objection of claim 1 has been withdraw due to amendment of claim 1.

Response to Arguments
	Applicant’s arguments on pages 7-13, filed on 09/16/2021 have been fully considered and are not persuasive.
	Applicant argue with respect with claim 1 the cited reference Ambur as applicant states “Ambur fails to disclose “wherein light from the image displaying surface transmits through the second lens, is reflected by the first transmission reflective surface, is reflected by the second transmission reflective surface, is transmitted through the first lens, and then travels toward the observation surface side.””

	The rejection of claim 1 is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ambur et al. US 9,555,589 (hereinafter Ambur) in view of Takagi et al. US 10,606,095 (hereinafter Takagi).
Regarding claim 1, Amber teaches 
an observation optical system (figures 2 and 23, optical system 200) for use in observing an image displayed on an image displaying surface (image surface 230), the observation optical system (200) comprising, in order from an observation surface side (stop 235) to an image displaying surface side (230; column 15, lines 46-56, light rays 237 and 238 are each transmitted through the image surface 230 and the stop surface 235.  Light rays 237 and 238 may each be transmitted from the image surface 230 and the stop surface 235.  Light rays 237 and 238 may each be transmitted from the image surface 230 to the stop surface 235 (in head-mounted display applications, for example) or light rays 237 and 238 may be transmitted from the stop surface 235, to the image surface 230 (in camera applications, for example)):
a first lens (second optical stack 220) having a first transmission reflective surface (reflective polarizer 227) and a first transmissive surface (second optical lens 222); and
a second lens (first optical stack 210) having a second transmission reflective surface (column 15, lines 3-12, partial reflector 217 has an average optical reflectance of at least 30% in a desired or pre-determined plurality of wavelengths and may have an average optical transmission of at least 30% in the desired or pre-determined plurality of wavelengths) and a second transmissive surface (first optical lens 212),
wherein the first lens (220) and the second lens (210) are arranged via an interval interposed therebetween,
wherein the second transmission reflective surface (214) is a surface on the observation surface side of the second lens (210),
wherein light from the image displaying surface (230, rays 237 and 238) transmits through the second lens (210), is reflected by the first transmission reflective surface (227), is reflected by the second transmission reflective surface (217), is transmitted through the first lens (220), and then travels towards the observation surface side (235), and
wherein the following conditional expression is satisfied:
2.0<fG1/f<10.0 (Example 5, column 46, lines 56-65, f=42.7 mm, fG1 can be calculated from the data given in Table 8 using a matrix calculation to be 196.56 respectively, and thus the quantity claimed is 4.6, which is in the claimed range),
where fG1 is a focal length of the first lens, and f is a focal length of the observation optical system.
Ambur is silent regarding the first transmission reflective is surface on the observation surface side of the first lens.
Takagi teaches observation optical system (figures 1 and 3), wherein the first transmission reflective surface (semi-transmissive reflection type polarization plate 23) is a surface on the observation surface side of the first lens (L1; column 4, lines 11-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ambur, to use the first transmission reflective is a surface on the observation surface side of the first lens as taught by Takagi, for the purpose of selectively performs transmission or reflection according to a polarization state of light (column 5, lines 36-43).
Regarding claim 2, Ambur in view of Takagi teaches the invention as set forth above and Ambur further teaches the claimed invention as set forth above except for wherein the following conditional expression is satisfied: 
-5.0<RHM2/f<-1.0, 
where RHM2 is a curvature radius of the second transmission reflective surface.
	Ambur teaches the observation optical system (figure 2) which has a close value of -0.95 (Example 5, Table 8, RHM2 is -40.49115 and column 46, lines 56-65. f=42.7 mm, RHM2/f = 
-0.95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the curvature radius of the second transmission reflective surface and the focal length to the above range in order to achieve an improved image which has very low distortion (column 47, lines 10-13), since it have been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 3, Ambur in view of Takagi teaches the invention as set forth above and Ambur further teaches 
the observation optical system (figure 2, optical system 200), wherein the following conditional expression is satisfied,
2.0<fG1/f<9.0 (Example 5, column 46, lines 56-65. f=42.7 mm, fG1 can be calculated from the data given in Table 8 using a matrix calculation to be 196.56 respectively, and thus the quantity claimed is 4.6, which is in the claimed range) .
Regarding claim 5, Ambur in view of Takagi teaches the invention as set forth above and Ambur further teaches 
the observation optical system (figure 2, optical system 200), wherein the following conditional expression is satisfied: 
0.1<DG1/DG2<3.0 (Example 5, Table 8, first lens thickness = 4.85538 and second lens thickness = 5.013904, DG1/DG2 = 0.97, which is in the claimed range)
where DG1 is a center thickness of the first lens, and DG2 is a center thickness of the second lens.
Regarding claim 7, Ambur in view of Takagi teaches the invention as set forth above
and Takagi further teaches the observation optical system (figure 1), wherein the first transmission reflective surface (semi-transmissive reflection type polarization plate 23) is a flat surface (column 6, lines 27-45, flat surface).  The reason for combining is the same as in claim 1.s
Regarding claim 9, Ambur in view of Takagi teaches the invention as set forth above and Ambur further teaches 
the observation optical system (figures 2 and 23), further comprising a third lens having a positive refractive power (2312 which is a positive refractive power lens), which is arranged on the image displaying surface side of the second lens (2322, shown in figure 23).
Regarding claim 10, Ambur in view of Takagi teaches the invention as set forth above and Ambur further teaches 
an observation apparatus (figure 2) comprising,
the observation optical system (figure 2, optical system 200); and 
an image displaying element (column 7, lines 54-55, display panel) having the image displaying surface (figure 2, image surface 230; column 7, lines 54-55, image surface (e.g., a surface of a display panel)).
Regarding claim 11, Ambur in view of Takagi teaches the invention as set forth above and Ambur further teaches 
the observation apparatus (figure 2), wherein the following conditional expression is satisfied: 
0.1<DG1/OAL<0.5 (Table 8, first lens thickness is 4.85538 and OAL =36.498, DG1/OAL = 0.133, which is in the claimed range), 
where OAL is a distance from the first transmission reflective surface to the image displaying surface, and DG1 is a center thickness of the first lens.
Regarding claim 12, Ambur in view of Takagi teaches the invention as set forth above and Ambur further teaches 
the observation apparatus (figure 2), wherein the following conditional expression is satisfied: 
0.4<OAL/f<2.0 (Table 8, OAL =36.498 and column 46, lines 56-65. f=42.7 mm, OAL/f = 0.855, which is in the claimed range), 
where OAL is a distance from the first transmission reflective surface to the image displaying surface.




Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant rejection under 35 U.S.C. 102 or 103.
Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or suggest the observation optical system including as the distinguishing feature(s) in combination with the other limitations, wherein the following conditional expression is satisfied, 0.1<(RG1a+RG1b)/(RG1a-RG1b)<5.0, where RG1a is a curvature radius of a surface on the observation surface side of the first lens, and RG1b is a curvature radius of a surface on the image displaying surface side of the first lens.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or suggest the observation optical system including as the distinguishing feature(s) in combination with the other limitations, wherein a surface on the image displaying surface side of the first lens is an aspherical surface, and wherein the following conditional expression is satisfied, 0.001<sagG1b/f<0.200, where sagG1b is a difference between a sag amount of a reference spherical surface and a sag amount of the aspherical surface at a maximum effective diameter end of the aspherical surface.
Regarding claim 13, the closest prior art Ambur et al. US 9,555,589 teaches 
	an observation optical system (figures 2 and 23, optical system 200) for use in observing an image displayed on an image displaying surface (image surface 230), the observation optical system (200) comprising, in order from an observation surface side (stop 235) to an image displaying surface side (230; column 15, lines 46-56, light rays 237 and 238 are each transmitted through the image surface 230 and the stop surface 235.  Light rays 237 and 238 may each be transmitted from the image surface 230 to the stop surface 235 (in head-mounted display applications, for example) or light rays 237 and 238 may be transmitted from the stop surface 235, to the image surface 230 (in camera applications, for example)),
	a first lens (second optical stack 220) having a first transmission reflective surface (reflective polarizer 223) and a first transmissive surface (second optical lens 222);
and
	a second lens (first optical stack 210) having a second transmission reflective surface (column 15, lines 3-12, partial reflector 217 has an average optical reflectance of at least 30% in a desired or pre-determined plurality of wavelengths and may have an average optical transmission of at least 30% in the desired or pre-determined plurality of wavelengths) and a second transmissive surface (first optical lens 212),
	wherein the first lens (22) and the second lens (210) are arranged via an interval interposed therebetween,
	wherein light from the image displaying surface (230, rays 237 and 238) transmits through the second lens (210), is reflected by the first transmission reflective surface (227), is reflected by the second transmission reflective surface (217), is transmitted through the first lens (220), and then travels toward the observation surface side (235),
	wherein the following conditional expression is satisfied:
	2.0<fG1/f<10.0 (Example 5, column 46, lines 56-65. f=42.7 mm, fG1 can be calculated
from the data given in Table 8 using a matrix calculation to be 196.56 respectively, and thus the
quantity claimed is 4.6, which is in the claimed range), and
where fG1 is a focal length of the first lens, f is a focal length of the observation optical system, 
However, regarding claim 13, the prior art Ambur et al. taken either singly or in combination fails to anticipate an observation optical system including the specific feature wherein 0.1<(RG1a+RG1b)/(RG1a-RG1b)<5.0, RG1a is a curvature radius of a surface on the observation surface side of the first lens, and RG1b is a curvature radius of a surface on the image displaying surface side of the first lens, combination with all other claim limitations of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872